Citation Nr: 1324900	
Decision Date: 08/06/13    Archive Date: 08/13/13

DOCKET NO.  10-04 162A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for a bowel disability.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the Florida National Guard from June 1956 to February 1958, including a period qualifying active duty for training in July 1956 under the authority of 32 U.S.C.A. § 503.  The Veteran then enlisted in Navy and served on active duty from February 1958 to August 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011 the Veteran appeared at a hearing before the undersigned Veterans law Judge.  A transcript of the hearing is in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that he has hemorrhoids and bowel incontinence due to a kick in the buttocks during a period of qualifying service, that is, active duty for training in the summer of 1956 with the Florida National Guard.  He states that he had problems with hemorrhoids and rectal bleeding in 1959 during his period of active duty.  He states that he had hemorrhoid surgery in the 1970s and he has continued to experience problems with hemorrhoids and rectal bleeding and bowel incontinence.  

The record shows that on entrance to active duty in February 1958 the Veteran gave a history of "piles," but the rectal examination was normal.  The remainder of service treatment records do not show a complaint or finding of hemorrhoids or bowel incontinence.  The private medical records from the 1970s are unavailable.   


After service, VA records show that in February 2007 the diagnoses were internal hemorrhoids and anal fissure.

The Veteran is competent to state that he was kicked and that he experienced hemorrhoids and bowel incontinence since.  

In light of the above, the Veteran should be afforded a VA examination to address the potential relationship between hemorrhoids or bowel incontinence and the in-service incident.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability of less than 50 percent) that:

a).  The internal hemorrhoids are the result of the in-service incident described by the Veteran, and 

b).  The bowel incontinence or anal fissure is a manifestation of hemorrhoids, if not, 

c).  The bowel incontinence or anal fissure is otherwise due to the in-service incident?








In formulating the opinion, the VA examiner is asked to consider that the Veteran is competent to describe a kick in the buttocks, even though there is a lack of contemporaneous medical evidence.  

Stated differently, whereas here, the Veteran has described symptoms in service, the absence of evidence of treatment in service cannot be the sole basis for a negative opinion.  

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential causes for the claimed disabilities, if so, please identify the other potential causes, and that an opinion is beyond what may reasonably be concluded based on the evidence of record, that is, there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge and after a review of the medical literature, if necessary. 

The Veteran's file must be made available to the VA examiner.   

2.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


